Citation Nr: 0505469	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-23 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel






INTRODUCTION

The veteran had active duty from February 1970 to November 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for PTSD.  Requisite for 
a grant of service connection for PTSD is medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f).

Prior to the current attempt to the record indicates that the 
veteran was last denied service connection for PTSD by rating 
decision dated in December 2000, and he did not appeal.  
Because the veteran did  not file a notice of disagreement 
pertaining to the December 2000 rating determination, it may 
not be reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).

In its January 2003 rating decision, the RO found that the 
veteran had not submitted new and material evidence to reopen 
his claim.  However, subsequent to receipt of the veteran's 
notice of disagreement in February 2003, the RO issued a 
Statement of the Case outlining the information needed to 
substantiate an original claim of  service connection.  


Under the Veterans Claims Assistance Act of 2000 (VCAA) VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In part, the VCAA also provides 
that VA is required to make reasonable efforts to obtain 
relevant governmental and private records that the claimant 
adequately identifies to VA and authorizes VA to obtain.  The 
VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Based on this preliminary review of this matter, the Board 
has determined that further notification under the VCAA is in 
order because sufficient and timely notification under that 
statute was not provided. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO will advise the veteran and 
through his representative of what 
evidence would substantiate his claim in 
accordance with the provisions of the 
VCAA.  Contemporaneous with this 
advisement, the RO should ascertain if 
the veteran has received any VA, non-VA, 
or other medical treatment for the 
disorder at issue that is not evidenced 
by the current record.  The appellant 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  Contemporaneously with its compliance 
in paragraph 1, above, and because the 
attempt to reopen the claim remains 
pending, the RO will also afford the 
veteran an opportunity to provide any 
substantiating information relating to 
any claimed in-service stressors.  The 
veteran will be advised to provide as 
much detailed information as possible 
(e.g., dates, places, the names and ranks 
of witnesses, names and ranks of 
casualties, etc.) which may be used in an 
effort to corroborate his claimed 
stressors.

3.  The RO should take such additional 
action as it deems proper with respect to 
the claims.  Following such development, 
the RO should review and readjudicate the 
claim.  If the veteran provides 
sufficient substantiating information to 
permit an attempt at corroboration of his 
claimed stressors, such an attempt should 
be undertaken by the RO by recourse to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  If 
any such action does not resolve the 
claim, the RO shall issue the veteran a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



